Cook, J.,
delivered the. opinion of the court.
Appellant was convicted upon an indictment charging him with the murder of his brother. The proof of his guilt depended upon circumstantial evidence alone.
Three reasons are assigned for a reversal, viz.: (1) The evidence did not warrant the verdict. (2) The court erred in permitting the state to prove the statements of defendant, under oath, made as a witness before the coroner’s jury investigating the homicide. (3) Eefusal of the court to give instructions requested bby defendant.
In regard to the first point, we will say that the appellate court cannot overturn the verdict of a jury merely because the court may have reached a different conclusion. If it appears to the court that no rational man could have found in the evidence, proof of defendant’s guilt, the court would.set aside the verdict. We cannot say this in the present case. The jury, in our opinion, was warranted by the evidence in finding a verdict of guilty as charged.
Appellant was sworn as a witness and voluntarily testified before the coroner’s jury. He did not object to answering the questions propounded to him. He was not then charged with the crime, and, so far as the record *585shows, there is no reason to assume that the officers of the law at that time suspected that defendant was guilty of the murder of his brother. Be that as it may, it is certain that he was not charged with the crime when he testified at the inquest, and it is also sure that he did not .claim his privilege to refuse to answer questions, and in failing to do so he waived his priviledge, if he had any. We think the point made here has beén settled by this court against the contentions of appellant. See Steele v. State, 76 Miss. 387, 24 So. 910, and cases therein cited.'
There was no error in permitting the state to prove what the defendant said in his testimony before the coroner’s jury.
The third point must be overruled, because the jury was properly and clearly instructed upon the rule which should govern the jury in the consideration of circumstantial evidence.

Affirmed.